ROBB, Associate Justice.
Appeal from a Patent Office decision denying the two claims of an application for patent, claim 1 of which reads as follows:
“1. The • combination with' a receptacle, of a separate container secured therein as a partition to divide the receptacle into a plurality of compartments ; the container being adapted to receive material and keep the material therein separate from other materials in the receptacle.”
Claim. 2 differs from claim 1, in that it contains a limitation that the separate container mentioned in claim 1 is “adjustably” secured, etc.
[1] Applicant’s purpose, according to his specification, was to fa- ■ cilitate the handling of the various ingredients — gravel, sand, and cement — used in making concrete. He shows a so-called construction car with various compartments, which may be so divided as to contain the proper proportion of each of the concrete ingredients. When the car reaches its destination, it may be dumped, ready for immediate mixture. It is apparent that such a device will facilitate the handling of large quantities of concrete-forming materials in large structural undertakings. The Patent Office evidently recognized merit in applicant’s structure, but was constrained to hold that his claims are too broad; that is, that they cover the prior art, and not the particular advance over it. The Assistant Commissioner fully discussed the question and we adopt his reasoning and conclusion.
[2, 3] After a patent has issued, and it no longer is possible for the patentee to control the phraseology of his claims, the courts will so interpret them, if possible, as to protect him; but there is no reason, as we many times have observed, why an applicant in the Patent Office *544should not draw his claims to cover his actual invention only. For this reason we have uniformly ruled that claims will be given the broadest interpretation of which they reasonably are susceptible. This rule is a reasonable one, and tends not only to protect the real invention, but to prevent needless litigation after the patent has issued.
We therefore are constrained to affirm the decision.
Affirmed.